Citation Nr: 0404318	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-07 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for sinus tachycardia has been received.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1943 to August 
1946.

This appeal arises from a September 2002 rating action that 
denied service connection for sinus tachycardia on the 
grounds that new and material evidence to reopen the claim 
had not been received, and also denied service connection for 
hypertension.  A Notice of Disagreement was received in 
November 2002, and a Statement of the Case (SOC) was issued 
in January 2003.  A Substantive Appeal was received in March 
2003, and a Supplemental SOC (SSOC) was issued later that 
month.

In February 2004, a Deputy Vice-Chairman of the Board of 
Veterans' Appeals (Board) granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003).

For reasons expressed below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The VA will notify the veteran when further 
action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A.         § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

The Board points out that the VCAA requires the VA to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

Appellate review discloses that available service medical 
records document sinus tachycardia and blood pressure 
readings of 140/90 and 130/90 on separation examination of 
August 1946.  Post service, an October 1946 VA cardiovascular 
examination documented blood pressure readings of 130/80, 
140/96, 144/90, and 130/90, and electrocardiographic findings 
of sinus tachycardia.  The subsequent post-service record 
documents continuing treatment and evaluation of the veteran 
for cardiovascular disease including hypertension up to the 
present time.  The Board notes that the veteran has not been 
comprehensively evaluated by the VA for cardiovascular 
disease in recent years.  In light of that fact, and the in- 
and post-service findings noted above, the Board finds that 
equitable adjudication of the claims-particularly, the claim 
for service connection for hypertension-warrants obtaining a 
medical opinion as to the medical nexus, if any, between any 
current cardiovascular disease and the veteran's active 
military service.  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file copies of the notice(s) of the 
date and time of the examination sent to him and his 
representative by the pertinent VA medical facility at which 
it was to have been conducted.  

Prior to scheduling the requested VA examination, the RO must 
obtain and associate with the claims file all records of 
pertinent outstanding medical treatment and evaluation of the 
veteran, to ensure that the record is complete and that the 
examiner has his fully documented medical history.

The veteran has claimed an in-service medical evaluation for 
high blood pressure and a rapid heartbeat during surgical 
treatment for a pilonidal cyst in early October 1945 aboard 
the U.S.S. Comfort (AH-6), a naval hospital ship, anchored in 
Subic Bay at Luzon, Philippine Islands.  He has also claimed 
medical evaluation for the same cardiovascular symptoms 
during additional surgical treatment for a pilonidal cyst 
from April to July 1946 at the U.S. Naval Hospital, Treasure 
Island, San Francisco, California.  The Board finds that the 
RO should contact the National Personnel Records Center 
(NPRC) and any other appropriate custodian of naval medical 
records (to include the above-referenced hospital, or its 
successor) and attempt to obtain pertinent service medical 
records from the named medical providers, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

The record also indicates continuing treatment of the veteran 
for cardiovascular disease at the VA Medical Center (VAMC) in 
Erie, Pennsylvania.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding pertinent VA records from the abovementioned 
facility to the present time, following the procedures 
prescribed in 38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  The RO 
should specifically request that the veteran furnish the 
authorization to enable it to obtain outstanding records from 
the following treatment providers: William A. Esper, D.O and  
Edward E. Janus, D.O. at Metrohealth; William L. Mecca, M.D., 
at Consultants in Cardiology, Inc.; and Charles E. Liken, 
D.O.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request that the NPRC 
and any other appropriate custodian of 
U.S. naval military records (to 
specifically include, as appropriate, the 
U.S. Naval Hospital, Treasure Island, San 
Francisco, California, or its successor) 
furnish all service medical records of 
evaluation of and/or treatment of the 
veteran for cardiovascular disease 
including hypertension (a) in early 
October 1945 aboard the naval hospital 
ship U.S.S. Comfort (AH-6) (then anchored 
in Subic Bay at Luzon, Philippine 
Islands), and (b) from April to July 1946 
at the U.S. Naval Hospital, Treasure 
Island, San Francisco, California.  The 
U.S. Naval Hospital and the custodian of 
the U.S.S. Comfort's records should be 
contacted directly and requested to 
furnish records from the abovementioned  
dates.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  After obtaining the veteran's 
authorization for the release of medical 
records to the VA, the RO should contact 
each of the following medical providers 
and request them to furnish copies of all 
records of treatment and evaluation of 
the veteran for cardiovascular disease 
including hypertension.  All records/
responses received should be associated 
with the claims file.

2.  The RO should send the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO should specifically 
request that the veteran furnish 
authorization to enable the RO to obtain 
all outstanding records from the 
following treatment providers:  William 
A. Esper, D.O and  Edward E. Janus, D.O. 
at Metrohealth; William A. Esper, D.O and  
Edward E. Janus, D.O. at Metrohealth; 
William L. Mecca, M.D., at Consultants in 
Cardiology, Inc.; and Charles E. Liken, 
D.O.  William L. Mecca, M.D., at 
Consultants in Cardiology, Inc.; and 
Charles E. Liken, D.O.  

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claims within the one-year 
period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA cardiovascular examination.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.
  
The doctor should render an opinion, 
consistent with sound medical judgment, 
as whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently-diagnosed 
cardiovascular disease (to include 
essential hypertension) is the result of 
disease or injury incurred in or 
aggravated by the veteran's military 
service.  In rendering this opinion, the 
doctor should specifically consider and 
address the blood pressure and 
electrocardiographic findings recorded in 
service and immediately post service in 
1946.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of the notice(s) of the date and 
time of the examination sent to him and 
his representative by the pertinent VA 
medical facility at which it was to have 
been conducted. 

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.     
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

10.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


